Appeal by employer and its insurance carrier from an award of the Workmen’s Compensation Board allowing death benefits to the widow of a deceased employee. The sole issue is whether decedent's death resulted from an industrial accident. Decedent was employed as a laborer by the ffown of Amherst. On the day of his death he was assisting in cleaning sewers, which necessitated pulling slats attached to a cable through the sewer by mea?s °f a manually operated winch, or dragging a bucket through the sewer by the same means. While actually engaged in turning a crank on the winch, decedent felt a numbness in his arm, and shortly thereafter collapsed. He died the same day of a cerebral hemorrhage. His death was causally connected with the exertion of his work by medical testimony. We think the evidence justified the board in finding as a fact that death was due to accidental injuries under the presently accepted meaning of an industrial accident. (Matter of Masse v. Bobinson Co., 301 N. T. 34; Matter of Barnes v. New York World’s Fair 1939, 277 App. Div. 819.) Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.